Title: To George Washington from Robert Lewis, 26 July 1796
From: Lewis, Robert
To: Washington, George


        
          Hond Uncle,
          Spring Hill [Va.] July 26th 1796
        
        Your favor dated the 24th ultimo came duly to hand, altho’ it remained a fortnight in Fredericksburg before an opportunity offered to this place.
        I am felicitated with the idea of your becoming a private Citizen once more. Indeed I might venture to affirm that it is the ardent wish of every friend and relative you have in this world.
        I shall leave home in a few days for Frederick and Berkley where I should have been long ere this, but the sudden and unexpected death of my youngest daughter has prevented me. The tenants, I expect, are prepared to pay up all arrearages, and witho⟨ut⟩ fail (barring accidents) I shall be at Mt Vernon before the middle of August wit⟨h⟩ all the money which I may collect in that time.
        Previous to receiving your letter I had consented to Sally Hanies going over the ridge to widow of Colo. Calme⟨s who has pressingly invited her to come and live with her—As she had formerly lived with the old lady who seems attached to her, and has no children of her own—besides being a notable discreet matron, I thought the opportunity too favorable to let it escape fixing her in so eligible a situation—As we have had some little experience of the conduct of Sally Haynie, I conceive myself at liberty to give some hints that wou’d set aside the idea of carrying her to Mt Vernon, for I am well convinced she would not suit my Aunt at any rate—In the first place she is extremely deficient in household Economy—Her situation has always been obscure and retired, and it cannot be supposed that she could have gained any knowledge in Housekeeping so circumstanced; therefore in place of being useful in relieving my Aunt from some of the cares of a family, she would in fact become her pupil. Mrs Lewis has, and would still have taken pains to instruct her in the various avocations of a housekeeper had she continued with us but her temper was of a kind not easily to be controlled, and she appeared anxious to leave us, before she had been with us three weeks—In short she possessed a degree of pride very unbecoming and which I did not conceive belonged to her composition. I shall insist upon Mrs Calmes’s taking some authority, as she is too young and giddy to have her way.
        
        I have always impressed her with an idea that an independant state was preferable to all others, and moreover, that you cou’d never think of supporting a person who was so healthy, and with a little pains so capable of furnishing herself with every thing which she might want necessarily. She has not wanted for anything that is decent or proper, and shall have (as you directed) whatever her necessities may require; although what she has hitherto had, has always been given by way of a present ordered by you, so that she might not expect any further supplies, unless her conduct was deserving of them.
        The crops of wheat in this part of the country are remarkably fine and exceed the warmest expectations of the Farmer. As to corn I do not believe their ever was such prospects before, where there has been early planting and proper tillage. The meadows are equally fine in richness and great abundance of grass.
        Mrs. Lewis unites with me in affectionate regards to you—my Aunt & family. In the interim I remain Your much obliged & dutifull Nephew—
        
          Robt Lewis⟩
        
      